             Case 1:18-cv-00913-PB Document 49 Filed 09/13/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


   SCOTT BAKER,

               Plaintiff,
   v.

   PAUL MONTRONE, PAUL MEISTER,
   PERSPECTA TRUST, LLC, BAYBERRY                    Civil Action No. 1:18-CV-00913-PB
   FINANCIAL SERVICES CORP.,
   LIBERTY LANE SERVICE COMPANY
   LLC, PERSPECTA HOLDINGS LLC,
   PERSPECTA ENTITIES LLC, and
   PERSPECTA INVESTMENTS LLC,

                       Defendants.

  OBJECTION TO DEFENDANTS’ MOTION FOR EXAMINATION OF PLAINTIFF’S
          MENTAL CONDITION PURSUANT TO F. R. CIV. P. RULE 35

         Plaintiff Scott Baker (“Baker”), by and through his attorneys, hereby objects to

Defendants’ Motion for Examination of Plaintiff’s Mental Condition Pursuant to F. R. Civ. P.

Rule 35 (the “Motion for IME”), which seeks to subject Baker to a forensic psychiatric

evaluation of his mental condition. See Motion for IME, ECF No. 48.

         As detailed more fully in his accompanying Memorandum of Law, Baker objects to the

Motion for IME, as Defendants cannot meet their burden of proving that Baker’s mental

condition is “in controversy” within the meaning of Rule 35 or that “good cause” exists to

subject Baker to an independent mental examination (“IME”). In addition to these procedural

and relevancy grounds, Baker objects to the Motion for IME because it is intrusive, particularly

in light of other unrelated tragic events Baker has recently endured. Moreover, given

Defendants’ failure to articulate how an IME nearly two years after Baker’s symptoms dissipated

would reveal whether or not Baker suffered from a disability from 2015-2017, Defendants’



4833-3739-9973.1
             Case 1:18-cv-00913-PB Document 49 Filed 09/13/19 Page 2 of 3




motion appears to amount to nothing more than another attempt by Defendants to harass Baker,

embarrass him, and force him to unnecessarily relieve a distressing time from his past.

         In support of his Objection, Baker relies on his Memorandum of Law In Support of

Objection to Defendants’ for Examination of Plaintiff’s Mental Condition Pursuant to F. R. Civ.

P. Rule 35, which is filed contemporaneously herewith.

         WHEREFORE, Baker respectfully requests that this Court deny Defendants’ Motion for

IME.

                                     Respectfully submitted,
                                     SCOTT BAKER,
                                     By his attorneys,

                                     /s/Jennifer L. Mikels
                                     Teri L. Pastori (#12136)
                                     Beth A. Deragon (# 16347)
                                     PASTORI | KRANS, PLLC
                                     70 Commercial Street, Suite 203
                                     Concord, NH 03301
                                     (603) 369-4769
                                     tpastori@pastorikrans.com
                                     bderagon@pastorikrans.com

                                     Jennifer B. Furey (BBO # 634174)
                                     Admitted pro hac vice
                                     Jennifer L. Mikels (BBO # 682199)
                                     Admitted pro hac vice
                                     GOULSTON & STORRS PC
                                     400 Atlantic Avenue
                                     Boston, Massachusetts 02110-3333
                                     Telephone (617) 482-1776
                                     Facsimile (617) 574-4112
                                     jfurey@goulstonstorrs.com
Dated: September 13, 2019            jmikels@goulstonstorrs.com




                                                2

4833-3739-9973.1
             Case 1:18-cv-00913-PB Document 49 Filed 09/13/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document filed through the ECF system will

be sent electronically to the registered participants identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on the

above date.



                                               /s/Jennifer L. Mikels
                                               Jennifer L. Mikels




                                                  3

4833-3739-9973.1
